 1   VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
 2
     1225 E. Province Dr.
 3   (559) 500-3900
     (559) 500-3902 (Fax)
 4   vsantos@santoslg.com
 5                               IN THE UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES,                                      Case No.: 1:19-CR-00074 DAD
 8
                    Plaintiff,
 9
     v.                                                  STIPULATION TO MODIFY CONDITIONS
10                                                       OF RELEASE; ORDER
11   RAFAEL FLORES DE LA RIVA,
12                  Defendant
13
     TO THE HONORABLE COURT:
14
            WHEREAS, Defendant Rafael Flores De La Riva is currently on pretrial release per this
15

16
     Court’s Order dated September 27, 2019 (Dkt. No. 35); and

17          WHEREAS, one of his current conditions of release, Condition No. 7(k), imposes a

18   curfew restricting the defendant to his residence every day from 9:00 pm to 6:00 am, or as
19
     adjusted by the Pretrial Services office or supervising officer, for medical, religious services,
20
     employment or court-ordered obligations, as well as electronic monitoring; .
21

22
            WHEREAS, Defendant and the Government have agreed that the defendant requires

23   additional flexibility to work, assist with transportation of his children and fulfill other family

24   obligations; and
25
            WHEREAS, the parties are informed of the defendant’s positive performance during his
26
     nearly 28 months in pretrial release and that Pretrial Services Officer Frank Guerrero has no
27

28
     objections to the requested modifications;
     STIPULATION TO MODIFY CONDITIONS OF RELEASE; PROPOSED ORDER- 1
 1            IT IS HEREBY STIPULATED that the Defendant’s pretrial release Condition No. 7(k)
 2
     be amended to a new curfew of 11:00 p.m. to 6:00 a.m., or as adjusted by the Pretrial Services
 3
     office or supervising officer, for medical, religious services, employment, or court-ordered
 4
     obligations.
 5

 6            All other conditions not in conflict with this order shall remain in full force and effect.

 7

 8
     Dated: July 13, 2021                            /s/ Virna L. Santos____________
 9                                                   VIRNA L. SANTOS
                                                     Attorney for Defendant
10                                                   Rafael Flores De La Riva
11

12

13   Dated: July 13, 2021                            /s/ Jessica Massey_____________
                                                     JESSICA MASSEY
14
                                                     Assistant U.S. Attorney
15                                                   On Behalf of the United States of America

16
                                                    ORDER
17

18            Pursuant to the parties’ stipulation, Defendant’s pretrial release Condition No. 7(k) shall

19   be amended to a new curfew of 11:00 p.m. to 6:00 a.m., or as adjusted by the Pretrial Services
20
     office or supervising officer, for medical, religious services, employment, or court-ordered
21
     obligations.
22
              All other conditions not in conflict with this order shall remain in full force and effect.
23

24

25   Dated:     July 14, 2021                                     /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
     STIPULATION TO MODIFY CONDITIONS OF RELEASE; PROPOSED ORDER- 2
